Title: From George Washington to Major General William Heath, 2 May 1777
From: Washington, George
To: Heath, William



Dear Sir
Head Quarters Morris Town 2d May 1777

I was this morning favoured with yours of the 21st and 22d instants, containing the pleasing accounts of the late arrivals at Portsmouth and Boston. That of the French Ship of War with Artillery and other military Stores is a most valuable acquisition.
It was my intent to have all the Arms, that were not immediately wanted by the Eastern States, removed to Springfeild, as a place much safer than portsmouth, and from whence it would be more convenient to draw them for the supply of such of the Troops of the middle States as might want them. I calculated that there would be about 3000 to spare, and therefore ordered that quantity. I have wrote to Mr Langdon to send the remainder yet to Springfeild, except he has positive orders to the Contrary from Congress or the Board of War. And I would advise you immediately to remove all supernumerary continental Stores from the Town and Neighbourhood of Boston to Springfeild, for we find from two recent instances, that the Enemy are determined to destroy our Magazines where ever they are accessible, and that it is impossible for us to prevent them effectually, except apprized of their designs, if our Magazines lay near the Coast, or even within one days march of it.
I shall also write to Congress and press the immediate removal of the Artillery and other military Stores from Portsmouth.
I would have you forward the 25 Chests of Arms lately arrived from Martinico, to Springfeild.
I agree with you that it is absolutely necessary that it should be fully determined, under whose direction all military Stores are to be considered. Till this is done, much confusion and many ill consequences may ensue. I shall therefore write to Congress and hint to them the necessity of fixing this matter in some certain Channel.
I have, by direction of Congress, transmitted to the president and Council of your State and that of New Hampshire, a Resolve, founded

upon intelligence of preparations making by Genl Carleton to pass the Lake and attack Ticonderoga before our Force is assembled to oppose them. Congress call upon those States in the most earnest manner to forward their Men that are already raised, and to compleat their quotas with all expedition. I refer you to my letter to the Council with the Resolve at large, and I am certain you will do every thing in your power to assist them in carrying it into execution.
Eckhart, the person you mention as having been confined by Genl St Clair on suspicion, has been released, and I imagine is on his way home. I am Dear Sir Yr most obt Servt

Go: Washington

